14‐1113‐cr(L) 
United States v. Monsalvatge et al. 
 
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                             
                                    August Term 2015 
 
                  (Argued: October 2, 2015          Decided: March 8, 2017) 
                                                
                   Nos. 14‐1113‐cr(L), 14‐1139‐cr(CON), 14‐1206‐cr(CON) 
                                                
                         –––––––––––––––––––––––––––––––––––– 
                                                
                                UNITED STATES OF AMERICA, 
                                                
                                           Appellee, 
                                                
                                             ‐v.‐ 
                                                
                                  AKEEM MONSALVATGE, 
                                                
                                       EDWARD BYAM, 
                                                
                                    DERRICK DUNKLEY, 
                                                
                                   Defendants‐Appellants. 
                                                
                         –––––––––––––––––––––––––––––––––––– 
 
Before:    LIVINGSTON, DRONEY, Circuit Judges, and TORRES, District Judge.* 
 
      Defendants‐Appellants  Akeem  Monsalvatge,  Edward  Byam,  and  Derrick 
Dunkley appeal from their judgments of conviction in the United States District 


          Judge  Analisa  Torres,  of  the  United  States  District  Court  for  the  Southern 
        *

District of New York, sitting by designation. 

                                               1 
Court for the Eastern District of New York (Dearie, J.), entered on April 10, 2014 
in connection with the armed robberies of two Pay‐O‐Matic check‐cashing stores, 
as  well  as  for  conspiracy  to  commit  those  robberies.    A  summary  order  issued 
concurrently  with  this  opinion  addresses  the  majority  of  the  claims  on  appeal.   
This  opinion  considers  one  of  Monsalvatge’s  claims,  which  Dunkley  joins: 
whether  the  district  court  abused  its  discretion  in  admitting  into  evidence  clips 
from  the  2010  film  The  Town.    We  conclude  that  the  movie  clips  were  clearly 
relevant  to  establishing  that  Monsalvatge  and  Dunkley  committed  the  2012 
robbery and participated in the conspiracy.    Further, any potential for prejudice 
did  not  outweigh  the  clips’  probative  value  because  the  prejudice,  if  any,  was 
minimal given the clips’ extremely short length, the clips’ narrow tailoring, and 
the district court’s two curative instructions.    We conclude that the district court 
did  not  abuse  its  discretion  in  admitting  the  film  clips  into  evidence.    For  the 
reasons  stated  herein  and  in  the  summary  order  filed  simultaneously  with  this 
opinion,  the  judgments  of  conviction  as  to  Monsalvatge  and  Byam  are 
AFFIRMED.    Dunkley’s  judgment  of  conviction  is  AFFIRMED  as  to  Counts 
One, Four, and Five and REVERSED as to Counts Two and Three.    The case is 
remanded for resentencing as to Dunkley. 
 
       JUDGE TORRES concurs in the judgment in a separate opinion. 
 
FOR APPELLEE:                              TYLER  J.  SMITH,  Jo  Ann  M.  Navickas,  Tiana 
                                           A. Demas, Maria Cruz Melendez, Assistant 
                                           United  States  Attorneys,  New  York,  N.Y., 
                                           for  Kelly  T.  Currie,  Acting  United  States 
                                           Attorney  for  the  Eastern  District  of  New 
                                           York, for the United States of America. 
 
FOR DEFENDANTS‐APPELLANTS:                 JONATHAN I. EDELSTEIN, Edelstein & Grossman, 
                                           New York, N.Y., for Akeem Monsalvatge. 
                                            
                                           PATRICK  MICHAEL  MEGARO,  Orlando,  Fla., 
                                           for Edward Byam. 
 
                                           DANIEL M. PEREZ, Law Offices of Daniel M. 
                                           Perez, Newton, N.J., for Derrick Dunkley. 


                                             2 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      This  is  an  appeal  by  three  individuals  —  Akeem  Monsalvatge,  Edward 

Byam,  and  Derrick  Dunkley  —  convicted  after  a  jury  trial  of  committing  two 

armed bank robberies, in violation of 18 U.S.C. § 1951(a), two counts of unlawful 

use of a firearm during the commission of a crime of violence, in violation of 18 

U.S.C.  § 924(c)(1)(A)(ii),  and  conspiracy  to  commit  Hobbs  Act  robbery,  in 

violation of 18 U.S.C. § 1951(a).    On April 10, 2014, the district court (Dearie, J.) 

sentenced each of the three Defendant‐Appellants principally to thirty‐two years 

of imprisonment. 

      On  appeal,  Monsalvatge,  Byam,  and  Dunkley  raise  a  variety  of  claims.   

This  opinion  considers  one  of  Monsalvatge’s  claims,  which  Dunkley  joins: 

whether the district court abused its discretion in admitting into evidence at trial 

four clips (lasting a total of one minute and sixteen seconds) from the 2010 film, 

The  Town.    A  summary  order  filed  simultaneously  with  this  opinion  addresses 

the  balance  of  the  Defendant‐Appellants’  claims  on  appeal.    For  the  reasons 

stated  below  and  in  that  summary  order,  we  AFFIRM  the  judgments  of 

conviction as to Monsalvatge and Byam; and we AFFIRM Counts One, Four, and 




                                           3 
Five  and  REVERSE  Counts  Two  and  Three  of  the  judgment  of  conviction  as  to 

Dunkley.    We remand for resentencing as to Dunkley.   

                                       BACKGROUND 

                                   I. Factual Background1 

       Monsalvatge,  Byam  and  Dunkley  were  convicted  after  a  jury  trial  of 

committing  armed  robberies  of  two  Pay‐O‐Matic  check‐cashing  stores  and  of 

conspiring  to  commit  these  crimes.    As  set  forth  below,  the  two  robberies 

differed in their modus operandi.    In the first robbery, on February 24, 2010, three 

bandana‐covered  men,  wielding  guns,  stole  $44,039.73  from  a  Pay‐O‐Matic 

located  at  160‐30  Rockaway  Boulevard  in  Queens,  New  York,  with  one  of  the 

robbers gaining access to the protected area of the store by descending through 

the  roof.    In  the  second  robbery,  on  February  14,  2012,  almost  two  years  later, 

three robbers stole $200,755.89 at gunpoint from a Pay‐O‐Matic located at 247‐12 

South  Conduit  Avenue,  also  in  Queens,  New  York.    This  time,  however,  the 

robbers did not wear bandanas, but rather police‐uniform disguises and lifelike 

“special‐effects” masks, and they accosted an employee in gaining access to the 

store.    And unlike in the first robbery, so as to remove any fingerprints or DNA, 

         The  factual  background  presented  here  is  derived  from  the  testimony  and 
       1

evidence  presented  at  trial.    References  in  the  form  “Gov’t  Ex.  __”  herein  are  to  the 
Government’s exhibits. 

                                                 4 
one of the robbers poured bleach on the teller counter.    At trial, the Government 

played three of four The Town movie clips admitted by the district court (lasting a 

total  of  one  minute  and  seven  seconds)  for  the  jury.    The  Government  argued 

that  Monsalvatge  was  familiar  with  The  Town  and  admired  it,  and  that  the 

co‐conspirators altered their modus operandi to carry out the second robbery in a 

manner resembling robberies depicted in the movie.       

       A. The February 24, 2010 Robbery 

       The  first  Pay‐O‐Matic  robbery  occurred  in  the  early  morning  hours  of 

February  24,  2010.2    That  morning,  Muhammed  Hafeez  was  working  as  the 

cashier  at  the  Pay‐O‐Matic.    His  workspace,  the  cashier  area,  was  separated 

from  the  counter  by  a  bulletproof‐glass divider and  two  locked doors.    Hafeez 

left to use the restroom, which was located at the back of the store, still behind 

the secure cashier area.    While he was in the bathroom, he heard a crash.     

       Upon  leaving  the  restroom  to  investigate  the  disturbance,  Hafeez  saw  a 

robber (“Robber 1”) holding a gun and standing in the secure cashier area.    The 

crash Hafeez heard occurred when the robber gained entry to the store’s secure 

area by descending through an air duct that had been pried open on the store’s 

       2     A  surveillance  camera  captured  the  events  of  the  robbery,  which  transpired 
between  3:24  and  3:57  a.m.    See  Gov’t  Ex. 7;  see  also  Gov’t  Ex. 49  (surveillance  video 
stills).     

                                                 5 
roof, leaving a large hole in the store’s ceiling.    The robber wore a black hooded 

sweatshirt  with  jeans;  his  face  was  covered  with  a  black  bandana;  and  he  wore 

blue gloves with white text.    The robber aimed his gun at Hafeez, directed him 

to lie on the floor face down, and handcuffed him.3     

       A second robber (“Robber 2”) appeared on the scene in the customer area 

of  the  store.    Robber  2  also  wore  jeans  and  had  his  face  covered  but,  unlike 

Robber  1,  he  wore  an  orange  construction  vest  with  yellow  stripes  over  a  blue 

jacket.    In order to confer with Robber 2, Robber 1 left the secure cashier area of 

the store, with the door locking behind him and leaving Hafeez by himself.    The 

robbers,  realizing  they  were  now  locked  out  of  the  secure  cashier  area, 

demanded that Hafeez open the door.    Hafeez refused.    The robbers attempted 

to force open the door but failed.    At that point, Robber 1 left the store.    Robber 

2 stayed behind, pointing the gun at Hafeez through the window while making 

calls on his cell phone.4     



       3    The Government introduced evidence at trial to show that Monsalvatge’s DNA 
was  recovered  from  the  handcuffs  used  on  Hafeez  and  left  at  the  crime  scene  — 
evidence that contradicted Monsalvatge’s statements to police and to a grand jury that 
he had not been in contact with handcuffs since 1996. 
         
        4  At trial the Government introduced cellular telephone records that established, 

inter  alia,  that  between  2:04  a.m.  and  3:58  a.m.  on  the  morning  of  the  robbery, 
Monsalvatge and Byam’s cell phones exchanged more than 13 calls, all of which were 

                                              6 
        Robber  1  crashed  through  the  ceiling  again,  gaining  entry  to  the  cashier 

area.    He removed the money from the cashier’s drawers and put it in his bag.   

Robber 2 continued to use his cell phone.    At that point, Robber 1 asked Hafeez 

to  open  the  safe.    Hafeez  responded  that  he  did  not  know  the  combination  to 

the  safe.    The  scene  turned  violent.    Robber  1  began  to  beat  Hafeez  with  a 

metal chair.    Robber 2 attempted to pass a gun to Robber 1 through a slot in the 

teller window, but the slot was not wide enough to allow the gun to pass from 

the  customer  area,  where  Robber  2  stood,  to  the  cashier  area,  where  Robber  1 

stood.    Robber 2 made another phone call.     

        Soon,  a  third  robber  (“Robber  3”)  entered  the  store.    Robber  3’s 

appearance was not clearly captured on the surveillance footage.    He wore dark 

clothing, a dark jacket, and dark pants.    In the store lobby, Robber 3, who had a 

gun,  switched  his  weapon  with  Robber  2.    Robber  2  handed  the  apparently 

slimmer gun to Robber 1 through the slot in the teller window.    Robber 3 left the 

store.     

        Robber 1, now again armed, questioned Hafeez about the safe, asking him 

who would know the combination if not him.    When Hafeez told Robber 1 that 



routed  through  a  cell  phone  tower  located  just  one  block  away  from  the  Rockaway 
Boulevard Pay‐O‐Matic.     

                                             7 
his  supervisor  had  the  combination,  Robber  1  demanded  that  Hafeez  call  the 

supervisor,  which  Hafeez  did.    Hafeez’s  supervisor,  however,  would  not  give 

Hafeez the combination to the safe.    After that unsuccessful call, Robber 1 threw 

Hafeez’s  cell  phone  into  one  of  the  drawers.    Robber  1 told  Hafeez to  move  to 

the restroom.    While Hafeez was in the bathroom, Robber 1 left the store using 

the  emergency  exit,  and  Robber  2  left  through  the  front  door.    The  robbers 

absconded with $44,039.73.     

       B.    The February 14, 2012 Robbery   

       As already noted, the second robbery occurred almost two years later, on 

February  14,  2012,  also  at  a  Queens  Pay‐O‐Matic.5    At  7:56  a.m.,  a  black  Ford 

Explorer SUV pulled into the parking lot of the Pay‐O‐Matic check‐cashing store 

on  South  Conduit  Avenue  in  Queens.    What  appeared  to  be  a  bag  covered  a 

damaged right rear window of the SUV, which also bore a distinctive dent on the 

front passenger side of its bumper.    Fifteen minutes later, just past eight o’clock 

in  the  morning,  Liloutie  Ramnanan,  a  teller  at  the  Pay‐O‐Matic,  drove  her  car 

into  the  parking  lot.    Ramnanan  saw  three  people  in  the  SUV.    As  Ramnanan 

walked toward the store and passed the vehicle, the three stepped out of the car.     


       5   A  surveillance camera  captured the  events  of this  robbery as  well.    See Gov’t 
Ex. 4; see also Gov’t Ex. 2 (surveillance video stills). 

                                               8 
       They  appeared  to  be  white‐  or  light‐skinned  men.    All  three  men, 

however, also appeared to have brown lips.    Ramnanan assumed they were law 

enforcement  officials  because  they  wore  police  attire:  blue  police  jackets  with 

hoods (bearing the police shield on the left side of the chest), police badges, and 

sunglasses.    Two  men  wore  baseball  caps,  but  one  did  not—the  third  who  did 

not wear a baseball cap appeared to be a bald man with a goatee.6     

       The  goateed  man  suddenly  approached  Ramnanan,  stopped  her,  and 

asked whether she worked at Pay‐O‐Matic.    Ramnanan responded that she did.   

At  that  point,  he  pulled  out  three  papers  with  photographs  of  houses  on  them.   

According  to  Ramnanan,  he  showed  her  one  of  the  photographs,  and  asked 

whether  she  “kn[ew]  this  photo  of  this  house.”    Joint  App’x 701.    She 

answered, yes, recognizing the house in the photograph as her own.7    He then 



       6   The Government adduced testimony at trial from the owner of a special‐effects 
mask manufacturing company who explained that the robbers wore lifelike masks and 
that he had sold three such masks to Byam in October 2011.     
        
       7  Surveillance  footage  of  the  robbery  in  progress  depicted  one  of  the  robbers 

later dropping an item which turned out to be the photo of Ramnanan’s house.    It was 
stamped  “Walgreens”  on  the  back  side,  and  bore  both  a  store  number  and  the  date 
“12‐3‐11.”    Subsequent investigation revealed that  this particular Walgreens was near 
Byam’s residence, and that a “Byam, E.,” providing a telephone number that matched 
Byam’s,  had  placed  the  photograph  order.    Surveillance  video  from  the  pharmacy 
depicted Byam dropping something off at the photograph counter on December 3, 2011, 
and picking something up later that day.     

                                               9 
asked her who was inside the store and Ramnanan realized, “this is a hold up.”   

Id.     

           The  goateed  man  directed  Ramnanan  to  walk  inside  the  store.    Inside, 

there  were  two  other  people:  a  customer  and  the  outgoing  overnight  teller 

named Sean Anderson.    Anderson stood in a secured teller area.    That area was 

protected  by  bulletproof  glass  and  separated  from  the  lobby  by  two  doors  that 

could  be  unlocked  only  from  the  teller  area.    Anderson  noticed  that  the  men 

wore gloves and that one of the pairs of gloves was blue with white text.    The 

goateed man, upon entering the store, demanded that Anderson open the door.   

Anderson obliged, and the goateed man directed Ramnanan along with the two 

other robbers inside that space.     

           Inside the teller area, one robber emptied a safe and put the money into a 

black  bag.    The  other  robber  demanded  at  gunpoint  that  Anderson  and 

Ramnanan lie down on the floor.    The armed robber emptied the teller drawers 

and splashed the teller counter with a liquid that smelled like bleach.8    The three 




          Police  later  recovered  an  empty  juice  bottle  at  the  scene  that  still  smelled  of 
           8

bleach.    Both Ramnanan and Anderson testified that their apparel was splattered with 
the liquid during the crime, causing the clothing items, where splattered, to turn white.     

                                                 10 
robbers  then  left  the  Pay‐O‐Matic  with  the  cash,  driving  off  in  the  SUV.9    In 

total, the robbers stole $200,755.89.     

       Bank records showed that thousands of dollars of cash were deposited into 

Dunkley’s  account  shortly  after  the  February  14,  2012  robbery.    Monsalvatge 

opened a new account on February 15, and shortly thereafter made several large 

cash  deposits.    Within  months,  Monsalvatge  and  Byam  also  took  a  trip  to 

Cancun.    Records  show,  and  employees  from  various  luxury  goods  retailers 

testified,  that  each  of  the  defendants  spent  thousands  of  dollars  on  high‐end 

goods during the spring and summer of 2012.     

                                         *      *       * 

       On  August  21,  2012,  Monsalvatge  was  arrested  pursuant  to  an  arrest 

warrant.10    Shortly  thereafter,  Byam,  while  in  his  apartment,  was  also  arrested 

pursuant  to  a  warrant.    Upon  arrival,  the  arresting  officers  brought  Byam  into 



       9    By checking addresses associated with Byam’s family and friends, investigators 
later  located  the  SUV,  with  both  the  damaged  rear  window  and  the  dent,  in  the 
driveway of a house in Queens.    Police officers inspected the vehicle, but the SUV was 
thereafter  sold  to  a  scrap  yard  and  destroyed  when  police  did  not  seize  it.    Byam’s 
girlfriend testified at trial that the car was given to her by her stepfather and that Byam 
had keys to the car and used it.    She also testified that she instructed Byam to get rid of 
the car after learning that police had examined it.     
         
        10  Monsalvatge was driving at the time of his arrest and, from the car, the police 

seized a pair of work gloves, a police scanner, and Monsalvatge’s cell phone.     

                                               11 
the apartment building hallway and proceeded to conduct a protective sweep of 

the  apartment.11    The  next  day,  Derrick  Dunkley  purchased  a  bus  ticket  from 

New York City to Hartford, Connecticut.    Approximately one month later, law 

enforcement  officers  located  and  arrested  Dunkley  at  his  aunt’s  house  in 

Hartford.12     




       11     The  police  seized  the  following:  a  partially  completed  Pay‐O‐Matic 
employment application,  which bore Byam’s name and  address; a black  bag  (believed 
to be a “robbery bag”) that was later found to contain a mask, walkie‐talkies, a bottle of 
bleach,  and  photographs;  and  a  small  cloth  bag  that  was  later  found  to  contain  a  BB 
gun.     
        Later, during the pre‐trial proceedings, Byam moved to suppress this evidence as 
the fruit of an unlawful search.    The district court found that the agents were lawfully 
in Byam’s apartment and were justified in conducting a protective sweep.    The district 
court concluded, however, that “the protective sweep got out of hand” and suppressed 
all of the evidence seized from Byam’s apartment with one exception: the Pay‐O‐Matic 
application,  which,  the  district  court  found,  had  been  in  plain  view  and  was 
“immediately recognized by one of the agents.”    Joint App’x 393‐94; see also Gov’t Ex. 
73. 
         
        12   During  a  consensual  search  of  the  residence,  the  officers  seized  a  laptop 

computer,  identification  cards,  credit  cards,  a  hat,  safe  deposit  box  keys,  documents, 
and two cell phones.    A search of Dunkley’s computer showed multiple recent Internet 
searches about the federal criminal justice system.    Specifically, Dunkley searched for 
information  relating  to  the  following  questions  and  phrases:  “Does  a  subpoena  mean 
you’re  under  arrest?”;  “If  evidence  used  in  a  federal  court  case  was  on  your  property 
can you be held?”; “Evidence against you on someone else’s property”; and “Process it 
takes  to  bring  someone  to  trial  for  federal  crime.”    Joint  App’x 2264‐68.    A  search  of 
Dunkley’s computer also uncovered a search for “NYPD jackets.”    Id. at 2267. 

                                                 12 
                                   II. Procedural History 

       On  January  4,  2013,  a  grand  jury  indicted  Monsalvatge,  Byam,  and 

Dunkley, charging each of them with Hobbs Act robbery conspiracy, in violation 

of 18 U.S.C. § 1951(a) (Count One); Hobbs Act robbery on February 24, 2010, in 

violation of 18 U.S.C § 1951(a) (Count Two); unlawful use of a firearm in a crime 

of  violence  in  connection  with  the  February  24,  2010  robbery,  in  violation  of  18 

U.S.C. § 924(c)(1)(A)(ii) (Count Three); Hobbs Act robbery on February 14, 2012, 

in violation of 18 U.S.C § 1951(a) (Count Four); and unlawful use of a firearm in a 

crime of violence in connection with the February 14, 2012 robbery, in violation 

of 18 U.S.C. § 924(c)(1)(A)(ii) (Count Five).   

       A. Pre‐Trial Proceedings 

       The district court considered a number of motions in advance of trial.    As 

relevant  here,  the  Government  filed  a  motion  in  limine  concerning  The  Town,  a 

2010 crime drama about a group of Boston bank robbers.13    The robberies in the 

film  bore  certain  similarities  to  the  charged  2012  robbery,  and  the  Government 

had evidence that at least one of the defendants had seen and admired the film.   

       13   THE TOWN (Warner Bros. Pictures 2010).    The Town, released on September 17, 
2010,  is  based  on  Chuck  Hogan’s  2007  book  Prince  of  Thieves.    Ben  Affleck  directed, 
co‐wrote, and starred in the film.    The film grossed more than $154 million at the box 
office, and Jeremy Renner earned an Academy Award nomination for Best Supporting 
Actor for his performance. 

                                               13 
In  its  motion,  the  Government  requested  to  play  for  the  jury  at  trial  film  clips 

from The Town.    These clips would serve “as evidence regarding the genesis of 

the defendants’ modus operandi in the 2012 robbery and to explain the change in 

modus  operandi  between  robberies  committed  in  2010  and  2012.”    Joint 

App’x 406. 

       The first clip (“Clip 1”) is nine seconds long.    See Gov’t Ex. 79 (Clip 1).    It 

begins  by  showing  two  investigators  outside  a  Harvard  Square  bank  that  has 

been robbed.    They both wear navy‐blue jackets, one with a hood.    One, in bold 

letters,  reads  “POLICE”  on  the  back,  while  the  other  reads  “FBI.”    The  labels 

“POLICE”  and  “FBI”  appear  in  smaller  letters  on  the  front,  left  sides  of  the 

jackets  as  well.    As  they  enter  the  crime  scene,  the  police  investigator  tells  the 

FBI agent that the perpetrators had “bleached the entire place for DNA,” which 

“kills  all  the  clothing  fibers  so  [the  investigators]  can’t  get  a  match.”    Id.  at 

0:05‐0:09.     

       The second clip (“Clip 2”) is nine seconds long.    See Gov’t Ex. 79 (Clip 2).   

There  are  a  number  of  robbers  —  four,  it  seems  —  who  wear  black  hooded 

sweatshirts  and  elaborate  masks.    The  masks  depict  blue  skulls  with  hanging 

blue dreadlocks.    For one second, one of the robbers is shown to be holding an 




                                              14 
assault  rifle14  —  but  only  the  butt  of  the  gun  appears,  because  the  rest  of  it  is 

cropped at the bottom of the frame.    Id. at 0:01.    The mise‐en‐scène is difficult to 

absorb  in  nine  seconds,  but  the  mood  is  tense:  in  the  midst  of  the  robbery,  the 

perpetrators  realize  there  are  people  gathering  outside  the  bank  doors.    One 

robber says, “We gotta go.”    Id.    Another yells, “Let’s go!” Id. at 0:02.    For two 

seconds, the robber holding the weapon runs across the frame — the firearm is 

visible, but blurred by the movement.    A robber yells, “Let’s bleach it up!    Let’s 

bleach  it  up!”    Id.  at  0:04‐0:06.    The  robbers  then  pour  bleach  on  the  bank 

teller’s counter as the clip ends.     

       The  third  clip  (“Clip  3”)  is  twenty‐one  seconds  long.    See  Gov’t  Ex. 79 

(Clip 3).    The  scene  opens  with  a  closely  framed  image  of  one  of  the  robbers, 

played by Ben Affleck, who appears stern.    He is sitting in the second row of a 

van with the other robbers as they drive through the North End neighborhood of 

Boston.    They are on their way to commit a robbery.    A police scanner discloses 

the location of the authorities to the robbers.    The driver advises the rest of the 

group,  “Say  your  prayers;  here  we  go.”    Id.  at  0:08‐0:09.    At  that  point,  the 

       14  Both the Government and Monsalvatge characterize this weapon as an “assault 
rifle.”    We understand, however, that this is a technical term, and we do not have any 
authoritative  source  that  indicates  the  particular  kind  of  weapon  the  fictional  scene 
seeks to invoke.    Nevertheless, for ease of reference, we adopt the parties’ terminology 
herein. 

                                               15 
robbers,  beginning  with  Affleck’s  character,  put  on  masks  which  disguise  them 

as  elderly  nuns.    These  masks  show  excessively  wrinkled,  sagging  skin.    The 

masks  have  holes  for  the  robbers’  real  eyes  and  mouths  —  through  which  the 

audience can see a bit of the robbers’ actual skin.    For the final four seconds of 

the  clip,  the  audience  sees  a  robber  through  the  van’s  window.    The  robber  is 

now masked as an older nun and holding an assault rifle.    Only the top half of 

the weapon is visible.   

       The fourth and final clip (“Clip 4”) is thirty‐seven seconds long.    See Gov’t 

Ex. 79 (Clip 4).    This scene shows one of the robbers dressed as a police officer, 

knocking on the door of the “cash room” at Fenway Park.    He wears a dark‐blue 

jacket (bearing the police department crest on the shoulder), a cap, a face scarf or 

bandana, and sunglasses.    On the left side of the front of the jacket, the robber 

wears a police badge.    He knocks on the locked door of the secured cash room.   

He  reveals  to  the  employees  on  the  other  side  that  he  knows  their  home 

addresses  and  family  members’  names,  and  that  there  are  “men  outside  [their] 

homes.”    Id. at 0:28‐0:31.    Their wives, the robber advises, would want them to 

open  the  door.    They  do  so,  and  the  robber  walks  through  the  threshold 

pointing a handgun.     




                                            16 
       The Government sought to admit the film clips as relevant because, given 

the  similarities  between  the  actions  depicted  in  these  scenes  and  the  February 

2012  robbery,  the  clips  helped  to  explain  why  the  2010  and  2012  robberies  had 

proceeded differently.    The similarities included: (1) pouring bleach on the bank 

surfaces; (2) threatening an employee by revealing knowledge of the employee’s 

home  address;  (3)  wearing  police  badges,  uniforms,  and  sunglasses;  and  (4) 

wearing  masks.    In  connection  with  its  motion,  the  Government  submitted  an 

iPhone  photograph  that  showed  Monsalvatge  standing  next  to  Byam  and 

wearing a t‐shirt with a silk‐screened image of one of the masked robbers from 

Clip 3 of The Town.    The Government also included text messages showing that 

Monsalvatge had designed and custom‐ordered the t‐shirt at a mall.15    Dunkley 

and  Byam  each  raised  a  Federal  Rule  of  Evidence  403  objection  in  their  papers 

opposing  the  Government’s  motion  in  limine.    The  district  court  granted  the 

Government’s  motion  to  admit  the  evidence.    In  doing  so,  the  district  court 

explained  that  it  had  “looked  at  the  clips”  and  noted  that  Monsalvatge  had  “a 

T‐shirt . . . depicting a particular still scene from th[e] movie.”    Joint App’x 643.   




          See  Gov’t  Ex.  120  (text  message  of  Mar.  30,  2012,  five  weeks  after  the  second 
       15

robbery) (“Imma try n make it da mall 2 day so 4 da fly t it’s black wit white sleeves.   
N 4 da nun white wit da black sleeves.”). 

                                                17 
On  that  basis,  the  district  court  “underst[ood]”  the  Government’s  theory  and 

granted the motion.    Id. 

      B. Trial Proceedings 

      The  trial  began  on  July  30,  2013.    As  part  of  the  extensive  proof  at  trial, 

which  included  both  surveillance  footage  of  the  two  robberies  and  testimony 

from  Hafeez,  Ramnanan,  and  Anderson,  the  Government  introduced  evidence 

that  all  three  defendants  had  frequented  Pay‐O‐Matic  cash‐checking  stores 

during the period of the alleged conspiracy and that each defendant’s cell phone 

records showed a flurry of communications among the defendants surrounding 




                                              18 
each  of  the  robberies.16    Montsalvatge’s  cell  phone  also  contained  photographs 

and incriminating text messages among the three defendants.17 

       Specifically  as  to  the  February  24,  2010  robbery,  the  Government 

introduced  forensic  evidence  showing  that  Monsalvatge’s  DNA  was  found  on 

the handcuffs used on Hafeez.    Specifically as to the February 14, 2012 robbery, 

the  Government  adduced  testimony  from  digital  retailers  and  manufacturers 

regarding  the  defendants’  purchase  of  law  enforcement  paraphernalia  and 

lifelike masks worn during the robbery.18     




       16   The summary order published in tandem with this opinion details the phone 
calls exchanged between all three phones surrounding the February 24, 2010 robbery.   
         
        17  Some  of  the  text  messages  between  the  three  defendants  referenced  wealth 

and  included  images  of  money  and  various  luxury  goods.    Other  text  messages, 
particularly  those  sent  in  the  month  following  the  2012  robbery,  featured  more 
incriminating language.    See Joint App’x 2306 (“Start getting y’alls mind back on work 
and  excellent  execution  so  we  can  be  rich  forever,  rich  forever.”);  id.  at  2305  (“[Y]ou 
passed the steal balls tst [sic]. You have the smarts and you are open to advice.    If you 
stay disciplined, dedicated, desire, and respect what you do, I guarantee you will be a 
multimillionaire  by  the  time  you  are  25,  fact.”);  see  also  Gov’t  Ex. 122  (text  messages 
between defendants).    Particularly of note is a March 14, 2012, text message from Byam 
to Monsalvatge that states: “[T]hey taking DNA for misdemeanors now, shit crazy,” to 
which Monsalvatge responded, “[B]leach is a niggas best friend.”    Joint App’x 2306; see 
also Gov’t Ex. 122.   
         
        18  A retailer testified that on November 19, 2011, an online user purchased three 

NYPD  navy‐blue  rain  jackets  that  were  hooded,  zippered,  and  had  an  police 
department  shield  and  read  “NYPD”  on  the  chest.    The  jackets  were  shipped  to 
“Derrick  Dunkley”  at  Dunkley’s  residence.    Another  digital  retailer  testified  that 

                                                 19 
       At  trial,  the  Government  introduced  the  four  clips  from  The  Town  into 

evidence,  which  the  district  court  admitted  over  objections  by  all  three 

defendants.    The  Government  then  played  three  of  the  four  clips  for  the  jury.   

Before  playing  the  clips,  the  district  court  provided  an  instruction  to  the  jury: 

“Folks, this is a movie, all right.    It’s make believe.    Anything that you hear on 

this  movie  is  not  before  you  for  the  truth  of  it.    This  is  Hollywood  and  not 

Brooklyn  federal  court,  so  we’ll  leave  it  at  that  for  the  time  being.”    Joint 

App’x 1075.    A  Government  witness,  an  investigating  detective,  highlighted 

aspects of the clips as they were played for the jury.     

       The Government began by playing Clip 2 — the nine‐second‐long excerpt 

depicting  the  robbers  pouring  bleach  on  the  counter  —  for  the  jury.    After 



during the same month he sold three leather NYPD‐style badge holders to a user who 
had Dunkley’s address associated with the account.     
        The  owner  of  a  lifelike  special‐effects  masks  manufacturing  company  testified 
that Byam had purchased three special‐effects masks from his company on October 25, 
2011.    The masks were marketed as “Mac the Guy” masks with eyebrows, and one also 
had  a  goatee.    Byam  purchased  the  masks  with  a  prepaid  credit  card,  and  the  masks 
were  ordered  and  delivered  to  the  address  of  Monsalvatge’s  girlfriend,  with  whom 
Monsalvatge  lived.    Byam  later  e‐mailed  the  manufacturer,  stating  that  he  was 
“extremely pleased” with the masks and asked for guidance about how to wear them.     
        At the Government’s request, the company manufactured a “Mac the Guy” mask 
to the same specifications as the goateed mask Byam ordered.    The company’s owner 
modeled it  for  the  jury.    Significantly, the  owner  testified that a  person’s  real lips  are 
sometimes visible when  wearing the mask.    Last,  he  testified that, when  he reviewed 
surveillance  photographs  from  the  2012  robbery,  he  could  tell  that  one  of  the  robbers 
was wearing a “Mac the Guy” mask with a goatee.     

                                                20 
playing  the  clip,  the  witness  described  the  clip  as  showing  “the  perpetrators 

robbing a bank and in th[e] container it contained bleach and they are pouring it 

by the drawers and the teller area where they possibly touched.”    Id. at 1076.     

       Next,  the  Government  played  Clip  4  for  the  jury.    This 

thirty‐seven‐second‐long  excerpt  showed,  as  the  witness  testified,  a  perpetrator 

dressed  as  a  police  officer  revealing  to  the  employees  that  he  knew  personal 

details  about  their  lives.    The  witness  explained  that  the  character  “knew  [the 

employees’] routines, he knew who their family were.    He basically threatened 

them  if  they  were  going  to  make  a  distress  call,  that  their  family  would  get 

called.”    Id. at 1077. 

       Last,  the  Government  played  Clip  3  for  the  jury.    This 

twenty‐one‐second‐long  clip  showed  the  robbers  in  a  van  with  two  of  them 

putting  on  a  lifelike  mask  as  part  of  a  nun  disguise.    In  conjunction  with  this 

clip,  the  Government  introduced  into  evidence  the  photograph  of  Monsalvatge 

wearing a t‐shirt that depicted the image from that scene: the robber wearing the 

lifelike  nun  mask.    Byam  is  standing  next  to  Monsalvatge  in  the  photograph.   

The  Government  later  introduced  into  evidence  text  messages  indicating  that 

Monsalvatge had custom‐ordered the t‐shirt at a mall.     




                                             21 
       In  total,  the  Government  played  one  minute  and  seven  seconds  of  The 

Town  for  the  jury.    The  next  day,  the  Government  requested  that  the  district 

court provide the jurors an additional instruction regarding the movie clips.    It 

asked that the district court instruct the jury that “there were [no] actual people 

outside of . . . Ramnanan’s home as was stated in the film and that the weapons 

that were used in the particular robbery shown in the clip were large assault‐like 

weapons.    And that there’s no contention here that those types of weapons were 

used  in  the  robbery.”    Id.  at  1230.    The  robbers  on  trial,  the  Government 

explained, used semiautomatic pistols.    The Government sought this additional 

instruction  “[j]ust  for  the  sake  of  making  sure  that  there’s  no  confusion.”    Id.   

Later  that  day,  the  district  court  provided  the  additional  instruction  the 

Government had requested:   

       [L]et  me  take  you  back  to  yesterday  for  just  a  moment.    You  will 
       recall,  I  think  it  was  yesterday,  you  saw  clips  from  a  movie.    The 
       movie  is  entitled . . .  “The  Town.”    During  those  clips  you  may 
       have noticed that actors were using these very fierce‐looking assault 
       weapons.    There  is  no  evidence  in  this  case  nor  is  there  an 
       allegation in this case that such weapons were used; I want to make 
       sure you understand that.    There is also a scene that you may have 
       noticed where the claim was that the perpetrators of the crime had 
       somebody  outside  the  house  of  some  of  the  victims  during  the 
       course of the crime; again, no such allegation in this case, and you’ll 
       hear  no  proof  to  that  effect  in  this  case.    I  just  want  to  make  sure 
       there is no misunderstanding.   


                                               22 
Id. at 1307. 

       With  that,  the  film  clips  were  not  mentioned  again  until  summations, 

when the Government described for the jury the different techniques the robbers 

had  used  in  the  second  robbery  and  stated,  “we  have  an  idea  where  they  got 

those techniques.”    Id. at 2426.    The Government explained:   

               You  saw  clips  from  a  movie,  The  Town.    You  saw  criminals 
       being portrayed in that movie pouring bleach on surfaces to destroy 
       DNA,  using  police  uniforms,  using  a  knowledge  of  victim’s  homes 
       to  make  sure  that  people  would  do  what  they  wanted  them  to  do.   
       In  one  of  those  clips  you  hear  a  police  scanner,  so  they  can  keep 
       track of whether law enforcement is responding. 
               Now,  we  know  the  defendants  knew  about  that  movie.   
       Akeem  Monsalvatge  had  a  shirt  depicting  one  of  the  scenes  we 
       watched, a shirt that he had made, an inside joke.    But how did the 
       techniques  line  up?  They  used  bleach  during  their  robbery.    You 
       recall  the  video,  one  of  them  clearing  out  the  cash  drawers  and 
       pouring  the  bleach  from  a  bottle  he  had  brought  with  him.    We 
       know it was bleach.    The victim said it smelled like bleach.    When 
       it got on their clothing it created white spots.     
               And we saw this text message yesterday, from Edward Byam 
       to  Akeem  Monsalvatge,  they  taking  DNA  for  misdemeanors  now, 
       shit  crazy.    Then  the  response,  that  bleach,  it’s  N‐I‐G‐G‐A‐S  best 
       friend.    Keep in mind when Akeem Monsalvatge was sending that 
       text message he had already been arrested for the 2010 robbery.    He 
       had  already  been  told  that  his  DNA  was  found  at  the  scene.    He 
       certainly thinks bleach would be his best friend.     
               What  about  the  police  uniforms?  Yeah,  they  did  that  too.   
       Knowledge  of  a  victimʹs  home,  a  threat  that  everyone  would 
       understand,  they  know  where  I  live.    What  about  the  police 
       scanner?    You can see it here in his hands.    And you can see it here 




                                            23 
       in  Government  Exhibit  62,  seized  from  Akeem  Monsalvatge,  and 
       when it was seized what station was it set to, fire and police.     

Id. at 2426‐28.     

       During  Monsalvatge’s  summation,  his  counsel  sought  to  diffuse  the 

Government’s theory that The Town accounted for the robbers’ change in modus 

operandi.    He  told  the  jury  that  “[w]hen  you  look  at  the  February  24th,  2010 

robber,  it’s  like  the  Three  Stooges,  these  guys  don’t  know  what  they  are  doing, 

they  get  locked  out.    They  are  coming  through  the  ceiling  twice. . . .  And  they 

are saying these three guys, that’s the team from 2010.”    Id. at 497.    By contrast, 

the February 24, 2012 robbers appeared to be a “well[‐]oiled machine,” escaping 

in  three  minutes  with  more  than  $200,000.    Id.    Incredulously,  he  concluded, 

“But you know what the key is, the key is they saw the movie The Town, so they 

got it all right.”19    Id. at 2498. 

       The  district  court  proceeded  to  charge  the  jury.    After  deliberations,  the 

jury  returned  guilty  verdicts  against  each  of  the  three  defendants  on  all  five 


       19  Separately, counsel for Dunkley, in his summation, emphasized that there was 
no evidence that Dunkley had seen The Town.    Dunkley’s counsel told the jury that the 
Government  was  “suggest[ing]  that  this  bumbling  pack  of  robbers  in  2010  all  of  a 
sudden  become  [sic]  this  incredibly  sophisticated  group  of  robbers  because  they  have 
seen  a  movie.    If  that’s  the  case,  you  can  just  watch  a  movie  about  brain  surgery 
tomorrow  and,  you  know,  perform  a  flawless  brain  surgery  on  Saturday.”    Joint 
App’x 2526.    Byam’s counsel in his summation claimed that the Government used the 
movie clips to “dress[] the case . . . up.”    Id. at 2474.   

                                               24 
counts.    On  April  4,  2014,  the  district  court  sentenced  each  defendant  to 

thirty‐two years of imprisonment, five years of supervised release, $240,795.62 in 

restitution, and a $500 special assessment.     

                                      DISCUSSION 

       We review a district court’s evidentiary rulings over objection for abuse of 

discretion.    United  States  v.  Cuti,  720  F.3d  453,  457  (2d  Cir.  2013).    We  review 

such  rulings  deferentially,  “mindful  of  [a  district  court’s]  superior  position  to 

assess  relevancy  and  to  weigh  the  probative  value  of  evidence  against  its 

potential for unfair prejudice.”    United States v. Abu‐Jihaad, 630 F.3d 102, 131 (2d 

Cir. 2010); see also 11 Wright & Miller, Federal Practice and Procedure § 2885 (3d 

ed.  1998)  (describing  a  district  court’s  “wide  and  flexible[]  discretion”  in 

“questions  of  admissibility  of  evidence”).    Indeed,  “[w]e  will  reverse  an 

evidentiary  ruling  only  for  ‘abuse  of  discretion,’  which  we  will  identify  only  if 

the  ruling  was  ‘arbitrary  and  irrational.’”    Abu‐Jihaad,  630  F.3d  at  131  (citation 

omitted) (quoting United States v. Dhinsa, 243 F.3d 635, 649 (2d Cir. 2001)). 

       At issue here is the district court’s admission of the movie clips from The 

Town into evidence.    On appeal, Monsalvatge, joined by Dunkley, contends that 

the district court abused its discretion in admitting these clips into evidence and 




                                              25 
allowing the Government to play three of them — lasting a total of one minute 

and seven seconds — for the jury.    For the following reasons, we disagree.     

                                       *      *      * 

       Evidence  is  relevant  if  “it  has  any  tendency  to  make  a  fact  more  or  less 

probable  than  it  would  be  without  the  evidence”  and  if  “the  fact  is  of 

consequence  in  determining  the  action.”    Fed.  R.  Evid.  401;  see  also  Abu‐Jihaad, 

630  F.3d  at  131.    “Evidence  need  not  be  conclusive  in  order  to  be  relevant.”   

United  States  v.  Schultz,  333  F.3d  393,  416  (2d  Cir.  2003)  (quoting  Contemporary 

Mission v. Famous Music Corp., 557 F.2d 918, 927 (2d Cir. 1977)).    A district court 

“may exclude relevant evidence if its probative value is substantially outweighed 

by  a  danger  of  one  or  more  of  the  following:  unfair  prejudice,  confusing  the 

issues, misleading the jury, undue delay, wasting time, or needlessly presenting 

cumulative  evidence.”    Fed.  R.  Evid.  403.    But  in  reviewing  a  district  court’s 

Rule 403  ruling,  we  “generally  maximiz[e]  [the  evidence’s]  probative  value  and 

minimiz[e] its prejudicial value.”    United States v. LaFlam, 369 F.3d 153, 155 (2d 

Cir.  2004)  (per  curiam)  (first  and  third  alterations  in  original)  (quoting  United 

States v. Downing, 297 F.3d 52, 59 (2d Cir. 2002)).     




                                             26 
       Here,  the  district  court  properly  concluded  that  the  clips  were,  indeed, 

relevant under Federal Rule of Evidence 401.    See Schultz, 333 F.3d at 416 (noting 

that  “[d]eterminations  of  relevance  are  entrusted  to  the  sound  discretion  of  the 

trial  judge”).    The  clips,  in  conjunction  with  other  evidence,  tended  to  make 

more  probable  the  factual  inference  that  the  2010  and  2012  robberies  (which 

otherwise bore few similarities in modus operandi beyond the number of robbers 

and the choice of targets) were part of the same conspiracy.    The 2010 robbery, 

as Dunkley’s counsel pointed out, was clumsily committed by a “bumbling pack 

of  robbers”  who  gained  entry  to  the  Pay‐O‐Matic  by  descending  through  the 

ceiling.    Joint  App’x 2526.    In  contrast,  the  2012  robbery  was  swiftly  and 

efficiently  executed  in  a  matter  of  minutes  by  robbers  who  accosted  a  store 

employee.    More  importantly,  the  second  robbery  bore  a  different  set  of 

characteristics:  namely,  the  use  of  disguises  —  police  uniforms  —  and  lifelike 

special‐effects masks, along with bleach to ensure the robbers left behind no trace 

of DNA.    The The Town clips (along with evidence that at least Monsalvatge and 

Byam were aware of the movie and that Monsalvatge admired it sufficiently to 

have a t‐shirt specially made to depict a The Town scene) helped to show that the 




                                            27 
defendants’  modus  operandi  changed  because  they  decided  to  incorporate  ideas 

from the movie into their method for committing robberies. 

       In February 2010, when the first robbery occurred, The Town was still seven 

months  away  from  its  wide‐release  date.    But,  by  the  second  robbery  in 

February 2012, the film had long been available to the public.    The 2012 robbery 

bears  a  remarkable  —  even  obvious  —  resemblance  to  multiple  aspects  of  the 

clips from The Town.    In fact, nearly every distinctive aspect of the 2012 robbery 

can be traced to the film.    The robbers’ disguises, with minor differences, appear 

to  combine  the  navy‐blue  police  jacket  with  a  hood  and  text  detail  on  the  front 

left side of the jacket in Clip 1 and the sunglasses and badge in Clip 4.    The idea 

for special‐effects masks imitating real skin is in Clip 3.    The idea to use bleach 

to  eliminate  traces  of  DNA  is  in  Clip  2  (and  the  effects  of  using  bleach  are 

explained  in  Clip  1).    Threatening  an  employee  by  revealing  knowledge  of  a 

home address is in Clip 4.    That is every key facet of the 2012 robbery.    Taken 

individually, each of these elements might not be sufficiently distinctive to raise 

a  connection  to  the  film.    But  taken  together,  as  they  occurred  here,  the 

attributes of the 2012 robbery are clearly connected to the film.   




                                             28 
      Government Exhibits 99 and 120 make that connection even sharper.    The 

Government  submitted  an  iPhone  photograph  that  showed  Monsalvatge 

standing next to Byam and wearing a t‐shirt with a silk‐screened image of one of 

the  masked  robbers  from  The  Town  —  specifically,  a  still  frame  of  the 

nun‐costumed  robber  in  Clip  3.    See  Gov’t  Ex.  99.    And  this  was  not  an 

ordinary  t‐shirt  that  a  fan  might  purchase  at  a  retail  store.    Rather,  the 

Government  also  introduced  evidence  to  show  that  Monsalvatge  designed  and 

custom‐ordered  this  t‐shirt.    See  Gov’t  Ex.  120.    This  would  have  been  a 

distinctive  sartorial  choice  for  Monsalvatge  at  the  time.    The  Government 

adduced testimony at trial from employees of luxury good retailers — including 

Fendi, Gucci, Ralph Lauren, Christian Louboutin, and Louis Vuitton — that the 

defendants  spent  thousands  of  dollars  at  these  stores  during  the  spring  and 

summer  of  2012.    Despite  this  apparent taste  for  haute  couture,  Monsalvatge,  in 

March 2012, approximately five weeks after the second robbery, went to the mall 

and custom‐ordered a t‐shirt depicting a scene from The Town.    He later posed 

with Byam for a photo wearing that shirt.   

      Monsalvatge  states,  in  conclusory  fashion,  that  the  clips  are  prejudicial.   

But  he  does  not  show  how  any  potential  for  prejudice  arising  from  the 




                                           29 
introduction  of  these  clips  outweighed  their  evident  probative  value.   

Monsalvatge  does  not  even  identify  any  specific  prejudicial  potential  that  these 

clips carried beyond the fact that they “invited the jury to speculate that this was 

a copycat crime.”    Monsalvatge Br. 48.    It is unclear — and Monsalvatge does 

not  explain  —  what  effect  characterizing  the  robbery  as  a  copycat  crime  would 

have on the jury.     

       In  any  event,  the  movie  clips  here  do  not  have  the  sort  of  “strong 

emotional  or  inflammatory  impact”  that  would  “pose  a  risk  of  unfair  prejudice 

because  [they]  ‘tend[]  to  distract’  the  jury  from  the  issues  in  the  case  and . . . 

[might] arouse the jury’s passions to a point where they would act irrationally in 

reaching  a  verdict.”    United  States  v.  Robinson,  560  F.2d  507,  514  (2d  Cir.  1977) 

(quoting Fed. R. Evid. 404 advisory committee note).    First, they are very short.   

Two  clips  last  nine  seconds,  one  lasts  twenty‐one  seconds,  and  another  lasts 

thirty‐seven  seconds.    They  are  so  short  because  they  are  narrowly  tailored  to 

show only the parts of the movie that are relevant to the 2012 robbery.    The clips 

depict no violence: the robbers do not hurt anyone on the screen.    Granted, the 

robbers do carry assault rifles in two of the clips, but those firearms appear for a 

total of only seven seconds (in Clip 2, for one and two seconds, and, in Clip 3, for 




                                              30 
four  seconds).    Further,  in  each  instance,  the  weapons  are  either  partially 

cropped by the frame or blurred by the action.    In the little dialogue that occurs 

in the clips, moreover, the robbers appear to be the film’s protagonists.20    With 

all  this  in  mind,  it  is  difficult  to  see  how  these  clips  could  “unfairly . . .  excite 

emotions  against  the  defendant[s].”    United  States  v.  Massino,  546  F.3d  123,  133 

(2d Cir. 2008) (per curiam) (quoting United States v. Figueroa, 618 F.2d 934, 943 (2d 

Cir. 1980)). 

       Critically, moreover, the district court took steps to minimize any potential 

for  prejudice  that  might  exist.    First,  the  district  court  gave  not  one  but  two 

curative instructions.    It initially instructed the jury: “Anything that you hear on 

this  movie  is  not  before  you  for  the  truth  of  it.”    Joint  App’x 1075.    The  next 

day, the district court further instructed the jury about two differences between 

the  2012  robbery  and  the  movie  clips.    It  explained:    “There  is  no  evidence  in 



       20  More  broadly,  for  anyone  who  saw  this  popular  movie,  the  robbers  in  the 
movie  are  classic  anti‐heroes:  they  might  break  the  law,  but  they  are  nevertheless  the 
film’s  protagonists  and  sympathetic  characters.    See,  e.g.,  Anthony  Lane,  Actor’s 
Dilemma: “The Town” and “Jack Goes Boating,” NEW YORKER, Sept. 20, 2010, at 120, 120‐21 
(“Affleck . . .  plays  the  hero,  Doug  MacRay . . . .  Affleck  the  movie  director  makes  you 
truly, badly want his bunch of ne’er‐do‐wells to pull off their heists without a scratch, 
and  you  can’t  ask  for  much  more  than  that.”);  A.O.  Scott,  Bunker  Hill  to  Fenway:  A 
Crook’s Freedom Trail, N.Y. TIMES, Sept. 16, 2010, at C2 (“The life of crime is the only one 
[Ben  Affleck’s  character]  knows,  and  he  is  good  at  what  he  does,  but  there  are  broad 
hints — well, O.K., blazing neon signs — that his heart is no longer in it.”). 

                                                31 
this case nor is there an allegation in this case that [assault weapons] were used; I 

want  to  make  sure  you  understand  that.”    Id.  at  1307.    The  district  court  also 

noted  that  in  the  film  “the  perpetrators  of  the  crime  had  somebody  outside  the 

house  of  some  of  the  victims  during  the  course  of  the  crime;  again,  no  such 

allegation  in  this  case,  and  you’ll  hear  no  proof  to  that  effect  in  this  case.”    Id.   

The district court clarified that it had provided this second instruction “to make 

sure there [was] no misunderstanding.”    Id.  As we have made clear, “[a]bsent 

evidence to the contrary, we must presume that juries understand and abide by a 

district  court’s  limiting  instructions.”    Downing,  297  F.3d  at  59.    There  is  no 

evidence suggesting otherwise in this case.

       This  Court  has  in  the  past  declined  to  second‐guess  a  district  court’s 

admission  of  relevant  video  or  media  evidence  where  the  evidence  bears  an 

identifiable  connection  to  an  issue  or  defendant  in  the  case.    See,  e.g.,  United 

States v. Cromitie, 727 F.3d 194, 225 (2d Cir. 2013) (finding that a district court was 

“well  within  [its]  discretion”  in  admitting  into  evidence  a  twenty‐second‐long 

video of a demonstration explosion set off by a bomb that was “constructed with 

the  type  and  amount  of  material  that  the  defendants  thought  was  in  the  fake 

devices  they  were  planning  to  use  in  the  operation”);  Abu‐Jihaad,  630  F.3d  at 




                                                 32 
131‐35  (affirming  the  district  court’s  admittance  of  various  website  materials  — 

including  pro‐jihadist  videos  and  Osama  bin  Laden’s  1996  fatwa  against  the 

United States — on the theory that they were relevant to the understanding the 

operations at issue in the case, despite the materials’ potential to inflame a juror’s 

passions); United  States  v.  Salameh,  152  F.3d  88,  111  (2d  Cir.  1998)  (per  curiam) 

(affirming  the  district  court’s  ruling  to  admit  a  videotape  that  “showed  a  man 

driving  a  truck  into  a  building  that  was  flying  an  American  flag”  and  then  the 

building  exploding  because  “[t]he  videotape . . .  closely  resembled  the  actual 

events at the World Trade Center and provided further evidence of motive and 

intent,”  and  the  district  court  was  within  its  discretion  to  find  that  this 

“significant probative value . . . was not substantially outweighed by the danger 

of  unfair  prejudice”  —  namely,  ʺ[t]he  sulphurous  anti‐American  sentiments 

expressed in the terrorist materials[, which] no doubt threatened to prejudice the 

jury  against  the  defendants”).    To  that  end,  our  rulings  have  been  in  line  with 

those of our sister circuits.21    We see no reason to depart from this precedent in 



       21   See, e.g., United States v. Schneider, 801 F.3d 186, 199‐200 (3d Cir. 2015) (affirming 
district court’s evidentiary ruling in prosecution for traveling in foreign commerce with 
intent  to  engage  in  sex  with  a  minor  to  admit  excerpts  from  the  film,  Nijinsky,  which 
showed  a  famous  ballet  dancer  and  his  older  patron  and  lover,  because  the  victim 
testified that the defendant had shown him the film); United States v. Smith, 749 F.3d 465, 
495‐96 (6th Cir.) (holding that, in a trial on mail fraud charges arising from a scheme to 

                                                33 
the  circumstances  here,  where  the  movie  clips  in  question  had  real  probative 

value and the potential for prejudice, we conclude, was slight. 

                                          *       *      * 

       In sum, the district court’s ruling to admit the movie clips from The Town 

into  evidence  was  not  arbitrary  and  irrational.    The  clips  were  relevant  to  the 

issues  and  defendants  in  the  case  and,  importantly,  they  were  short  and 

narrowly tailored.    Further, the district court provided not one but two curative 

instructions  to  minimize  any  potential  for  prejudice  from  the  few  differences 

between  the  clips  and  the  2012  robbery.    It  made  clear  —  if  it  was  not  clear 

enough  already  —  that  the  clips  represented  “Hollywood  and  not  Brooklyn 

federal court.” Joint App’x 1075.     

defraud  investors,  the  district  court  did  not  err  in  admitting  clips  from  the  movie  The 
Boiler  Room  that  depicted  salesmen  deceiving  potential  investors,  where  former 
employees  of  the  defendants’  company  testified  that  the  movie  was  provided  to 
employees for training purposes), cert. denied, 135 S. Ct. 307 (2014), rehʹg denied, 135 S. Ct. 
1034 (2015); United States v. Jayyousi, 657 F.3d 1085, 1108 (11th Cir. 2011) (affirming the 
district court’s ruling, in terrorism case, to admit a seven‐minute‐long portion of a 1997 
CNN interview with Osama Bin Laden to which the alleged co‐conspirators had briefly 
referred in intercepted phone calls); United States v. Wills, 346 F.3d 476, 489, 497 (4th Cir. 
2003)  (affirming  the  district  court’s  ruling  to  admit  clips  from  the  movie  Casino  as 
relevant  to  help  explain  a  reference  the  defendant  made  during  a  tape‐recorded 
conversation).    But  cf.  United  States  v.  Gamory,  635  F.3d  480,  493‐94  (11th  Cir.  2011) 
(ruling  that  the  district  court  abused  its  discretion  in  admitting  into  evidence  a  rap 
video  in  which  the  defendant  appeared  in  light  of  its  minimal  probative  value,  that  it 
contained inadmissible hearsay statements, and that “[t]he lyrics presented a substantial 
danger of unfair prejudice because they contained violence, profanity, sex, promiscuity, 
and misogyny,” but concluding that this was harmless error in any event). 

                                                 34 
       Our  courtrooms  are  not  movie  theaters.    But  we  cannot  assume  that  our 

jurors — whom we routinely ask to pore over the violent and often grisly details 

of real crimes — are such delicate consumers of media that they would so easily 

have their passions aroused by short film clips of the sort at issue here.    In this 

case,  the  district  court  acted  well  within  its  discretion  in  permitting  the  jury  to 

see  one  minute  and  seven  seconds  of  relevant  Hollywood  fiction  during  the 

course of a four‐day criminal trial in real‐life Brooklyn federal district court. 

       For the foregoing reasons, we AFFIRM the judgments of conviction as to 

Monsalvatge  and Byam.    As  to  Dunkley,  we  AFFIRM  as  to  Counts  One,  Four, 

and  Five,  and,  for  the  reasons  stated  in  the  summary  order  accompanying  this 

opinion,  we  REVERSE  as  to  Counts  Two  and  Three.    The  matter  is  remanded 

for resentencing as to Dunkley. 




                                              35 
TORRES, District Judge, concurring in the judgment:

       With respect to the bulk of the issues on appeal, I join the summary order issued

concurrently with this opinion. I write separately, however, because I disagree with the

majority’s conclusion that the district court did not abuse its discretion in admitting into evidence

excerpts from the movie The Town. Because, however, the admission of the clips constituted

harmless error, I respectfully concur in the judgment.

                                          *       *      *

       The facts are set forth in the majority opinion and need not be recounted in detail.

However, it is worth examining more closely the three movie clips shown to the jury and the

Government’s justifications for admitting each.

       The Government first played Clip 2—a scene from the movie The Town depicting a bank

robbery under way. See Gov’t Ex. 79 (Clip 2). Clip 2 begins inside the bank with a close-up of

a robber carrying what appears to be a submachine gun and wearing a skeletal Grim Reaper

mask with a hooded black overcoat. As one voice shouts, “We gotta go,” the robber’s gaze shifts

to the bank’s opaque glass front door, where a silhouette on the street walks by. Another voice

yells “Let’s Go!” as the music swells with a cymbal roll and a thundering drum beat. The film

then cuts to three robbers in the teller area—also carrying assault rifles and dressed as the Grim

Reaper. A voice exclaims, “Let’s bleach it up!” The robbers then pass around a large white

plastic bottle and hastily pour a liquid—presumably bleach— on the tellers’ workstations. In the

background, three hostages sit on the floor. The excerpt features swift cutting, with six shots in

the nine-second excerpt.

       After playing the clip, the Government witness, a detective who had just finished

testifying about the processing of fingerprint and DNA evidence, explained to the jury that the



                                                  1
excerpt shows “the [film’s] perpetrators robbing a bank and in that container it contained bleach

and they are pouring it by the drawers and the teller area where they possibly touched.” J.A. at

1076.

        The Government then played Clip 4. See Gov’t Ex. 79 (Clip 4). Clip 4 depicts a man

outside of a locked room. He is carrying a handgun and is dressed in a police uniform. A black

cloth covers all but his eyes and ears. Dark sunglasses obscure his eyes. Using the gun, he

pounds on a locked door and shouts to get the attention of two middle-aged, male employees in

“the cash room.” He proceeds to identify the men, announcing their names, home addresses, and

wives’ names. He warns them not to call for help and to open the door, yelling “we have men

outside your homes.” The camera cuts to a close-up of their anxious faces and dramatic music

highlights the tension of the situation. The robber is buzzed in, he enters the cash room, and

points his gun at an employee’s head.

        After the clip was played, the detective noted that the perpetrator “was dressed as a police

officer” and explained to the jury that the robber “knew their routines, he knew who their

famil[ies] were. He basically threatened them if they were going to make a distress call, that

their family would get hurt.” J.A. at 1077.

        The Government then played Clip 3. See Gov’t Ex. 79 (Clip 3). Clip 3 depicts the

robbers inside of a car, driving down a sunlit city street, busy with traffic and pedestrians. When

the driver says, “Say your prayers; here we go,” each robber dons a mask depicting an elderly

nun: the skin is deeply furrowed, and the features exaggerated. Each robber also wears a nun’s

habit. The clip ends with a close-up of one robber—assault rifle in his gloved hand—staring out

of the car window, straight into the camera. The music builds to a crescendo and the excerpt




                                                 2
closes on a dramatic, dissonant chord. The Government did not question the witness about this

clip.

                                          *       *       *

        Although the standard of review is highly deferential, see United States v. Massino, 546

F.3d 123, 132-33 (2d Cir. 2008) (per curiam), “the broad discretion afforded to the district court”

in weighing the admissibility of evidence under Rule 403 “is not limitless,” United States v.

Morgan, 786 F.3d 227, 232 (2d Cir. 2015). Evidence may be unfairly prejudicial if, for example,

“it tends to have some adverse effect upon a defendant beyond tending to prove the fact or issue

that justified its admission into evidence,” such as a “tendency . . . to prove some adverse fact not

properly in issue or unfairly to excite emotions against the defendant.” Massino, 546 F.3d at

132-33 (quoting United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980)). On review of a

district court’s evaluation of evidence, this Court will “generally ‘maximiz[e] its probative value

and minimiz[e] its prejudicial effect.’” United States v. LaFlam, 369 F.3d 153, 155 (2d Cir.

2004) (per curiam) (alterations in original) (quoting United States v. Downing, 297 F.3d 52, 59

(2d Cir. 2002)). Even so, weighing the movie clips’ minimal probative value against their

potential for unfair prejudice, I would hold that the district court abused its discretion in allowing

them to be introduced into evidence.

        The Government argued, in its motion in limine before the district court, that the excerpts

bear a “striking resemblance” to the 2012 robbery in this case because in both situations the

robbers (1) pour bleach on surfaces, (2) wear police uniforms as disguises, (3) use personal

information to threaten an employee at the scene, and (4) wear life-like masks. J.A. at 423-24.

The Government argued that the clips “provide the context and motivation for the drastic change

in the defendants’ robbery techniques” from 2010 to 2012 and that there is “little risk” of unfair



                                                  3
prejudice because “it will be identified as a fictional Hollywood film depicting actors.” J.A. at

425.

        In reviewing the three excerpts, I find that, despite the similarities between the 2012

robbery and the fictive crimes, the clips were unfairly prejudicial. According to the Government,

Clip 2 was probative to the extent that it illustrates why the defendants used bleach to destroy

DNA evidence at the crime scene. J.A. at 1076. But Defendant-Appellant Akeem Monsalvatge

would already have been aware of the importance of destroying DNA evidence: when he was

arrested for the 2010 robbery, he was told that his DNA was found at the scene. See, e.g., J.A. at

2427. The defendants, therefore, did not need a Hollywood movie to instruct them on the role

DNA evidence plays in identifying perpetrators. Although it is possible that the defendants’ use

of bleach was informed by the movie, a simple search on Google comes to the same lesson: one

of the first results in a search for “what destroys DNA at a crime scene?” is a discussion board

that suggests using bleach. What destroys dna?, SciForums.com,

http://www.sciforums.com/threads/what-destroys-dna.45471/. The probative value of this clip

regarding the use of bleach is, at best, slight.

        Clip 4 depicts a robber, disguised as a police officer, using the bank employees’ personal

information to threaten them. The Government contends that when committing the 2012

robbery, the defendants were mimicking the fictional robbers in the movie. But, given the

uncommonly clumsy manner in which the defendants committed the 2010 robbery—entering

through the roof of a cash-checking business and leaving behind tools—it is likely that the

defendants actively considered alternative approaches for future robbery attempts.

Impersonating a police officer is not a novel technique: the New York City Police Department

even has a Police Impersonation Investigation Unit. See, e.g., J.A. at 1004-05. However, the use



                                                   4
of the Pay-O-Matic employee’s personal information while dressed as a police officer is similar

to The Town, and there is some probative value in this similarity.

       Finally, the excerpts’ probative value regarding the defendants’ use of masks is

negligible. Not only is wearing a disguise for a robbery a scène à faire, but, when committing

the 2010 robbery, the defendants had already employed the technique of covering their faces

using, according to one witness at trial, a “cloth mask.” J.A. at 1400, 1402. Thus, with respect

to their use of a device to obscure their faces, any similarity between the 2012 robbery and The

Town does not tend to prove that the defendants adopted a new approach.

       As this Court has long held: “The length of the chain of inferences necessary to connect

the evidence with the ultimate fact to be proved necessarily lessens the probative value of the

evidence, and may therefore render it more susceptible to exclusion as unduly confusing,

prejudicial, or time-consuming . . . .” United States v. Kaplan, 490 F.3d 110, 122 (2d Cir. 2007)

(alteration in original) (quoting United States v. Ravich, 421 F.2d 1196, 1204 n.10 (2d Cir. 1970)

(Friendly, J.)). The Government did not argue that the defendants acknowledged that these

techniques were gleaned from The Town. Instead, the Government’s theory at trial was that a

photograph showing Monsalvatge wearing a t-shirt that featured an image from the movie

suggests that he and his co-conspirators used the film as a how-to-guide for their 2012 robbery.

J.A. at 1079-80. Although it is a reasonable inference that the t-shirt indicates that Monsalvatge

was familiar with the movie, it is a stretch to infer that he admired the movie for its educational

value. The inference that the defendants sought to emulate the actions of fictive criminals

because one individual ordered a t-shirt depicting a scene from a widely released, blockbuster

film is beyond tenuous, which further minimizes the probative value the clips might have. Cf.

United States v. Gamory, 635 F.3d 480, 493 (11th Cir. 2011) (finding a rap video inadmissible



                                                 5
where video was prejudicial and “not clearly probative of [defendant’s] guilt,” and where

connection between defendant and video’s creation was tenuous).

       The majority opinion cites cases from outside of this circuit where film excerpts were

admitted to explain a defendant’s behavior. In each of those cases, however, the connections

between the defendant and the film, and the film and the crime, were much stronger. See United

States v. Schneider, 801 F.3d 186, 199-200 (3d Cir. 2015) (affirming decision to admit clips from

a film about a ballet dancer and his older patron and lover in a case where older defendant had

shown the film to his victim, a young ballet dancer); United States v. Smith, 749 F.3d 465, 496-

97 (6th Cir.) (affirming admission of film excerpts in which “salesmen working for a fictional

investment firm employ high-pressure sales tactics to defraud clients” in a prosecution for fraud

where defendants “made copies of [the film] and encouraged salesmen to learn from the

movie”), cert. denied, 135 S. Ct. 307 (2014); United States v. Jayyousi, 657 F.3d 1085, 1108-09

(11th Cir. 2011) (affirming admission of clips from a CNN interview with Osama bin Laden that

two defendants had discussed in phone calls); United States v. Wills, 346 F.3d 476, 484 n.6, 489

(4th Cir. 2003) (affirming decision to admit excerpts of the film The Casino to explain what one

defendant meant when he stated in a tape-recorded conversation, “I’m Casino. . . . You see the

movie? . . . Well anyway, I was doing a Casino joint”). Here, in contrast, the Government

adduced no evidence that the defendants watched The Town, discussed the film with one another,

or, most importantly, developed a plan based on the film. Because The Town excerpts are so far

removed from the ultimate fact to be proven—that is, whether the defendants actually committed

robbery—the probative value of the clips is diminished. See Kaplan, 490 F.3d at 122 (“The jury

was required to draw a series of inferences, unsupported by other evidence, to connect

Galkovich’s testimony . . . [to] the ultimate issue in the case. Under the circumstances, the



                                                 6
district court should have concluded that whatever slight probative value the testimony might

have had was outweighed by the risk that the jury would draw improper inferences from the

testimony.”).

       Although some of the techniques employed by the fictional robbers in The Town are

similar to the modus operandi in this case, there are significant differences that vitiate the clips’

probative value. See, e.g., United States v. Reese, 933 F. Supp. 2d 579, 582-83 (S.D.N.Y. 2013)

(citing United States v. Danzey, 594 F.2d 905, 911 (2d Cir. 1979)) (finding that prior acts were

dissimilar enough to be inadmissible to show modus operandi under Rule 404(b)). Unlike the

robbers in the movie, the defendants did not carry “very fierce-looking assault weapons,” as the

district court noted to the jury. J.A. at 1307. Although one defendant showed one of the Pay-O-

Matic employees a photograph of her house and asked if she recognized it, he did not claim that

someone was currently outside the house ready to harm the victim’s family. J.A. at 700-01,

1307. The defendants’ masks were life-like disguises, unlike the Grim Reaper masks and

distorted nun masks worn by the robbers in The Town. See, e.g., J.A. at 699-700, 732. Given the

generic and superficial similarities between the movie excerpts and the 2012 robbery, the long

inferential chain required to connect the evidence to the crime, and the differences between the

excerpts and the crime, the clips’ probative value is slight.

       To the extent that the excerpts are marginally probative and the clips “tend[] to prove the

fact or issue that justified [their] admission into evidence,” that value is outweighed by the

serious risk of “unfairly . . . excit[ing] emotions against the defendant.” Massino, 546 F.3d at

132-33. The potential for unfair prejudice extends beyond the fact that the clips depict robbers

carrying heavy assault weapons, which are far more deadly than the pistols used by the

defendants. Unlike the objective of a criminal trial—to ensure the fair and impartial



                                                  7
administration of justice—the goal of commercial cinema is to thrill and entertain. It is a

manipulative art designed to elicit an emotional response from the viewer. To this end,

filmmakers employ a variety of tools such as costumes, music, cinematography, lighting and

editing—strategies not utilized in surveillance videos routinely presented at trials. The

psychological effect on a juror of watching an actor dressed as the Grim Reaper gripping a

submachine gun as he robs a bank to a thundering drum beat should not be underestimated. The

risk that a juror—even a juror who has been instructed by the court to ignore the “make believe”

elements of the evidence, J.A. 1075—might conflate fiction and reality is obvious. And, it is a

risk that threatens to undermine a defendant’s right to a fair trial. Cf. United States v. Sampson,

335 F. Supp. 2d 166, 191-93 (D. Mass. 2004) (excluding memorial video of victim that featured

“evocative” and “poignant” music that “would have inflamed the passion and sympathy of the

jury”). As The New York Times noted in its review of The Town, Clip 2, which was part of the

film’s opening sequence, is “brutal” and “evidence of Mr. Affleck’s skill and self-confidence as

a director.” A. O. Scott, Bunker Hill to Fenway: A Crook’s Freedom Trail, N.Y. Times (Sept.

17, 2010), http://www.nytimes.com/2010/09/17/movies/17town.html.

       The potential for prejudicial impact is further amplified by the fact that the magistrate

judge who conducted the voir dire did not ask the venire whether they had seen The Town. The

voir dire was conducted on the morning on July 29, 2013, by Magistrate Judge James Orenstein.

See J.A. at 434. Indeed, when discussing the issue of whether to ask potential jurors if they had

seen the movie, Judge Orenstein stated that “If I were at the defense table, quite honestly, I think

I would want to know just to have more information rather than less, but if you object, I’m not

going to do it.” J.A. at 439. Because the district court had not yet ruled on the clips’

admissibility—the district court judge ruled on the Government’s motion in limine later that day,



                                                 8
J.A. at 643—defense counsel for Defendant-Appellant Derrick Dunkley declined Judge

Orenstein’s invitation to question potential jurors about the film, stating, “I object to it. And

even if the movie does come in, which I don’t think it’s that likely . . . [,] I think even bringing it

up suggests that it’s similar to the actions in this case which I don’t think is true.” J.A. at 439-40.

That some of the jurors may have seen the movie—which is not unlikely, given that The Town

was the highest-grossing movie in its opening weekend (over $92 million domestically) and was

nominated for an Academy Award, see The Town, Box Office Mojo,

http://www.boxofficemojo.com/movies/?id=town10.htm— eliminates the limiting effect of the

clips’ tailoring and exponentially increases the risk of unfair prejudice.

       This circuit has not addressed the use of fictive videos as evidence, but other courts have

expressed deep distress about such evidence’s impact on the jury. See Gamory, 635 F.3d at 493

(finding a rap music video to be unfairly prejudicial because it contained content unnecessary

and unrelated to the criminal case); Bannister v. Town of Noble, 812 F.2d 1265, 1269 (10th Cir.

1987) (discussing the concern that a “jury will better remember, and thus give greater weight to,

evidence presented in a film as opposed to more conventionally elicited testimony”); Sampson,

335 F. Supp. 2d at 192-93 (discussing how a video “would have inflamed the passion and

sympathy of the jury”); Thomas v. C. G. Tate Constr. Co., 465 F. Supp. 566, 571 (D.S.C. 1979)

(discussing the concern that a video may “stand out in the minds of the jury” and will have a

“dominating effect [that] will distract the jury from its proper consideration of other issues they

will be called on to decide”); cf. Territory of Guam v. Shymanovitz, 157 F.3d 1154, 1158-59 (9th

Cir. 1998) (finding that pornographic magazines found in the apartment of a defendant accused

of sexual contact with minors was inadmissible to show propensity, lamenting that the case

against an individual could be made stronger because of his book collection); United States v.



                                                   9
Stone, 852 F. Supp. 2d 820, 830-31 (E.D. Mich. 2012) (holding anti-government books found in

the defendant’s home inadmissible, saying that connecting the acts in the books to the allegations

in the case was “pure speculation” and worrying about the risk of “associating [the d]efendants

in the minds of the jurors with the perpetrators of these other crimes [featured in the books]”);

see generally United States v. Johnson, 529 F.3d 493, 501 (2d Cir. 2008) (“We recognize that the

government may be tempted to make its presentation to the jury more compelling, dramatic, and

seductive . . . .”).

        Although it is true that, generally, this Court “declines to second-guess a district court’s

admission of relevant video or media evidence,” Federal Rule of Evidence 403 requires more

than merely “an identifiable connection to an issue or defendant in the case.” (Maj. Op. at 34.)

The cases cited by the majority do not hold otherwise; indeed, all show a strong nexus between

the challenged evidence and the criminal activity at trial. In United States v. Cromitie, this Court

admitted a “20–second video of a demonstration explosion set off by a bomb placed on the back

seat of a car and constructed with the type and amount of material that the defendants thought

was in the fake devices they were planning to use in the operation.” 727 F.3d 194, 225 (2d Cir.

2013). The video was introduced “to establish that the fake bombs, if real, would have qualified

as ‘destructive devices’” under relevant statutes. Id. These fake bombs were created by the FBI

and provided to the defendants, United States v. Cromitie, No. 09 Cr. 558, 2011 WL 1842219, at

*3 (S.D.N.Y. May 10, 2011), aff’d, 727 F.3d 194, which made the video demonstration

important to the Government’s charge that the defendants conspired to do harm. In United States

v. Abu-Jihaad, this Court upheld the admission of pro-jihadist videos found on a terrorist

organization website because there was extensive evidence of correspondence between the

defendant and the organization. 630 F.3d 102, 113, 133-34 (2d Cir. 2010). And in United States



                                                 10
v. Salameh, this Court affirmed the admission of anti-American materials—including a video

clip depicting a bombing that closely resembled the World Trade Center bombing committed by

the defendants as well as documents that provided instructions on how to construct bombs and

mix explosives to destroy buildings—that were in the possession of two defendants because the

evidence demonstrated not only the “motive and intent” of the defendants, but also “formulae for

the same explosives that were used to construct the World Trade Center bomb, and [defendants’]

fingerprints were found on those pages,” and “traces of those same explosives were found in the

homes of, and on objects linked to” the defendants. 152 F.3d 88, 111 (2d Cir. 1998). The film

clips from The Town are far less probative than the evidence in these three cases where only a

minimal inferential leap is required to connect the video clips to the crimes alleged.

       Finally, to the extent the similarity between the movie excerpts and the 2012 robbery is

probative, the district court should have considered other means of admitting the facts of that

similarity into evidence that would have avoided the unfairly prejudicial nature of the film clips.

“[W]hen Rule 403 confers discretion by providing that evidence ‘may’ be excluded, the

discretionary judgment may be informed not only by assessing an evidentiary item’s twin

tendencies, but by placing the result of that assessment alongside similar assessments of

evidentiary alternatives.” Old Chief v. United States, 519 U.S. 172, 184-85 (1997); see also Fed.

R. Evid. 403 advisory committee notes (“The availability of other means of proof may also be an

appropriate factor.”). Rule 403 “permits a judge to consider both the defendant’s willingness to

stipulate and the potential for prejudice [in later phases] in conducting the requisite [Rule 403]

balancing.” United States v. Al-Moayad, 545 F.3d 139, 160 (2d Cir. 2008) (alterations in

original) (quoting United States v. Pepin, 514 F.3d 193, 206-07 (2d Cir. 2008)). Where there is

alternative but equally probative evidence available, a court may consider the “marginal



                                                 11
probative value” of the proposed evidence relative to the other evidence in the case. Old Chief,

519 U.S. at 185 (citing 1 McCormick 782, and n. 41); see 1 McCormick On Evid. § 185 (7th ed.)

(“If other evidence, which does not carry the same dangers with it, could be used to establish the

same fact, then the marginal probative value of the evidence in question is slight or non-

existent.”).

        Accordingly, in Al-Moayad, this Court concluded that the district court acted arbitrarily

in admitting the evidence that “almost entirely unrelated to the elements of the charges.” 545

F.3d at 161. Such evidence is not afforded the same weight when applying the general rule that

“the prosecution is entitled to prove its case by evidence of its own choice.” Id. (quoting Old

Chief, 519 U.S. at 186). Rather, where testimony “never referred to either defendant or to any

aspect of the investigation or charges against them,” the Supreme Court’s concern about the

government’s “natural sequence of narrative evidence,” id. (quoting Old Chief, 519 U.S. at 189),

“has little to no application,” id. The testimony “amounted to a blatant appeal to the jury’s

emotions and prejudices,” and omitting the testimony “would not have disrupted the narrative

flow of the government's trial evidence.” Id. Given the availability of the less prejudicial

option—the defendants agreed to stipulate to the probative facts—this Court concluded that

admitting the evidence was arbitrary and reversible error. Id. at 160-61.

        Similarly here, to the extent the film excerpts had probative value by showing similarities

between certain criminal techniques utilized in both The Town and the 2012 robbery, the district

court could have allowed a less prejudicial form of evidence—such as a stipulation or additional

testimony from the detective who testified that he had “seen the movie several times” and gave a

brief overview of the movie, J.A. 1073-74. The movie clips did not add probative value; they

increased the risk of unfair prejudice.



                                                12
       In sum, I do not think Rule 403 allows a court to risk that a juror will watch clips

featuring criminal acts and resist the film’s strong emotional appeal, an effect that a Hollywood

movie is designed to have. See United States v. Robinson, 560 F.2d 507, 513-14 (2d Cir. 1977)

(“Absent counterbalancing probative value, evidence having a strong emotional or inflammatory

impact . . . may pose a risk of unfair prejudice because it tends to distract the jury from the issues

in the case and . . . [might] arouse the jury’s passions to a point where they would act irrationally

in reaching a verdict.” (internal quotation marks omitted)). In particular, Clips 2 and 3, which

were relevant only with respect to the similarities of robbers wearing a mask and spreading

bleach, had only limited and speculative probative value. Considering the prejudicial effect of

jurors conflating the defendants with the actors and actions depicted in the fictive sequences, and

given the availability of equally probative but vastly less prejudicial forms of evidence, I would

hold that the district court abused its discretion in allowing the film clips.

                                           *       *       *

       Furthermore, the district court abused its discretion by failing to adequately weigh the

movie excerpts’ probative value against their potential for unfair prejudice. “To avoid acting

arbitrarily, the district court must make a conscientious assessment of whether unfair prejudice

substantially outweighs probative value.” United States v. Kadir, 718 F.3d 115, 122 (2d Cir.

2013) (quoting Al–Moayad, 545 F.3d at 160); see also Figueroa, 618 F.2d at 943. This Court

will reverse an evidentiary determination if “‘there was inadequate consideration of the probative

value of the evidence,’ or a failure to adequately ‘consider the risk of unfair prejudice and to

balance this risk against probative value.’” Morgan, 786 F.3d at 232 (quoting Figueroa, 618

F.2d at 942); cf. Salameh, 152 F.3d at 111 (affirming where the “record amply demonstrates that

[the district court] made a ‘conscientious assessment’ of the proffered evidence and properly



                                                  13
determined that unfair prejudice did not substantially outweigh the probative value of these

materials”).

       In its motion in limine, the Government argued that the film clips were relevant under

Federal Rule of Evidence 401 and admissible under Federal Rule of Evidence 402 based on

Monsalvatge’s “custom-made T-shirt” depicting one of the movie’s scenes and the “film’s

striking similarity to important aspects of the 2012 robbery,” which “helps explain the origin of

defendants’ modus operandi during that robbery.” J.A. at 424-25. The Government stated that it

would limit unfair prejudice by identifying the film as fictional and showing only limited clips.

See J.A. 424-25. Counsel for Dunkley and Defendant-Appellant Edward Byam each submitted a

letter opposing the Government’s motion; the former argues that the clips are inadmissible under

Rule 403. J.A. at 430; see J.A. at 428-30, 431-33.

       When the district court decided the issue, it focused exclusively on relevance and did not

make a finding on the record regarding Rule 403. In a hearing in the afternoon of July 29, 2013,

the district court ruled on the Government’s motion in limine, stating in full: “The movie ‘The

Town’ is an interesting thing. We’ve looked at the clips. I understand that there was a T-shirt

recovered from Mr. Monsalvatge depicting a particular still scene from that movie. I understand

the theory. I think it’s admissible, and I will allow it.” J.A. at 643. Significantly, the trial judge

did not evaluate the probative value of the evidence or the risk of unfair prejudice, nor did he

appear to balance the two. See Morgan, 786 F.3d at 232. I would find, therefore, that the district

court abused its discretion by failing to make a clear record of its “conscientious assessment.”

                                          *       *       *

       Finally, this Court reverses a district court on an evidentiary error only when the error

affects “substantial rights.” Fed. R. Crim. P. 52(a); Fed. R. Evid. 103(a); see also, e.g., Kaplan,



                                                  14
490 F.3d at 122. On such review, an appellate court must ask “what effect the error had or

reasonably may be taken to have had upon the jury’s decision.” Kotteakos v. United States, 328

U.S. 750, 764 (1946). This Court must answer: “Is it clear beyond a reasonable doubt that a

rational jury would have found the defendant guilty absent the error?” United States v. Taylor,

745 F.3d 15, 27 (2d Cir. 2014) (quoting Neder v. United States, 527 U.S. 1, 18 (1999)). Among

the factors this Court principally considers are: “(1) the overall strength of the prosecution’s

case; (2) the prosecutor’s conduct with respect to the improperly admitted evidence; (3) the

importance of the wrongly admitted testimony; and (4) whether such evidence was cumulative of

other properly admitted evidence.” Id. (quoting Zappulla v. New York, 391 F.3d 462, 468 (2d

Cir. 2004)). “We have repeatedly held that the strength of the government’s case is the most

critical factor in assessing whether error was harmless.” United States v. McCallum, 584 F.3d

471, 478 (2d Cir. 2009) (citing United States v. Lombardozzi, 491 F.3d 61, 76 (2d Cir. 2007)).

       Although the admission of the film excerpts was an abuse of discretion, the admission

was harmless error. The evidence presented against the defendants regarding the 2012 robbery

was overwhelming, and the film clips’ significance to the crimes charged minimal.

       The Government’s case was strong. In addition to extensive evidence regarding the 2010

robbery and the attempted robbery, the Government presented a variety of evidence tying the

defendants to the 2012 robbery. First, evidence tied Byam to the scene of the crime.

Surveillance videotape depicted the three robbers showing a Pay-O-Matic employee a

photograph of the employee’s house. The photo, which fell to the floor and was later recovered

by investigators, J.A. at 857, 1057-58, was stamped “Walgreens” and contained identifying

information including the Walgreens store number, an order number, and a date, J.A. at 861,

1058. Investigators identified the Walgreens store, which matched the order number to a receipt



                                                 15
that identified the name “Byam, E.” and a phone number that matches Byam’s. J.A. at 866-67,

1019, 1115. Surveillance video from the Walgreens store showed Byam dropping something off

at the Walgreens photo counter in early December 2011 and picking something up the next day.

J.A. at 884-86.

       The Government presented evidence that Dunkley purchased NYPD disguises online.

The evidence indicated that a “Derrick Davis”—Davis is the last name of Derrick Dunkley’s

aunt—ordered three NYPD raincoats on eBay in November 2011 and had them shipped to

Dunkley’s residence. J.A. at 1029-33, 824, 1998. An eBay seller testified that “Derrick Davis”

also bought three leather NYPD-style badge holders, which were shipped to Dunkley’s address.

J.A. at 1239-42. An eBay corporate representative testified that the “Derrick Davis” user

account that made these purchases was linked to Dunkley’s credit card and address. J.A. at

1547, 1551-52, 1554-57.

       The Government also presented evidence that Byam and Monsalvatge were involved in

purchasing high-end masks that match those used by the robbers during the 2012 robbery. An

NYPD detective testified that, based on his review of the surveillance footage, he concluded that

the robbers were wearing high-quality, life-like masks. J.A. at 887-90. The detective contacted

two companies that make such masks to verify whether either had shipped masks resembling the

surveillance footage to anyone in the New York area. J.A. at 890. The owner of Composite

Effects, one of those companies, testified that Byam had ordered three special effects masks in

October 2011, which totaled just under $1,800. J.A. at 1446. The masks were shipped to

Monsalvatge’s girlfriend, with whom Monsalvatge lived. J.A. at 1130, 1445, 2015. E-mails sent

by Byam to Composite Effects included the same phone number that was listed on the

Walgreen’s receipt for the photograph shown during the robbery to the Pay-O-Matic employee.



                                               16
J.A. at 866-67, 1115, 1445. In late November 2011, Byam e-mailed Composite Effects to state

that he was “extremely pleased” with the masks and to ask for advice on wearing the masks.

J.A. at 1451-52, 1171. The owner of Composite Effects identified one of the masks in the

surveillance video as one created by his company, J.A. at 1452-55, and testified that an

individual’s lips may be visible through the mask when not properly fitted, J.A. at 1449-50,

which could explain one witness’s account that all three robbers had brown lips despite their

faces being light-skinned, J.A. at 761-62, 872-83.

       When Monsalvatge was arrested, he was found with a police scanner that resembled the

one in the surveillance video. J.A. at 2020-22; see J.A. at 880. When Byam was arrested, he had

in his possession a partially completed Pay-O-Matic employment application, J.A. at 2122-24,

and luxury items—including Gucci luggage, a Rolex watch worth over $10,000, Louis Vuitton

sneakers, and a gold and diamond earring—were found at his residence, J.A. at 2130. When

Dunkley was arrested, a search of his computer showed an internet search for “NYPD jackets”

and multiple searches about the federal criminal justice system. J.A. at 2264-67.

       The Government connected the black Ford Explorer used in the robbery to Byam; the car

was also caught on surveillance tape outside the Pay-O-Matic twice in the week before the

robbery. J.A. at 891-92; see J.A. at 713, 799-801, 852-53, 881-83. The Government presented

evidence establishing that all three defendants had conducted transactions at a Pay-O-Matic

store, totaling nine transactions in 2010 and 2011, J.A. at 819-28, and presented text messages

between the defendants that suggested criminal activity, see generally J.A. at 2291-306.

       Finally, the Government presented evidence establishing that all three defendants went on

spending sprees in the months after the 2012 robbery: Dunkley deposited thousands of dollars of

cash into his checking account, J.A. at 1344-50; Monsalvatge opened a new bank account on



                                                17
February 15, 2014 and deposited over $6,000 in cash, J.A. at 1182-85; Byam and Monsalvatge

took a trip to Cancun in May 2012, J.A. at 1131; Byam bought his girlfriend a pair of Christian

Louboutin shoes and bought himself Gucci luggage, J.A. at 1133-35; and Monsalvatge’s

accounts showed thousands of dollars spent on spas, luxury goods, and extensive travel, J.A. at

1184-88.

        The film excerpts from The Town were a relatively small part of the evidence presented

by the Government: the clips that were played totaled only one minute in length, a small sliver of

the six-day trial, and were only briefly addressed by the testifying witness. See J.A. at 1074-77.

The excerpts were not discussed again until summations, when they were again only one small

piece of a much larger picture. See J.A. at 2426-28. Counsel for each defendant discredited the

importance of the clips in their respective summations. See J.A. at 2474, 2497-98, 2526. In light

of the weight of this evidence and the relatively small role the film clips played at trial, it is

beyond a reasonable doubt that a jury would have convicted the defendants regardless of the

admission of the movie excerpts. See United States v. Chandia, 514 F.3d 365, 375 (4th Cir.

2008) (“Even if admission of the video clips was error, it was harmless in this case. The clips

were not a central part of the government's case; in fact, they took up only three minutes during

the nearly five days the government spent presenting its case-in-chief. In addition, the excerpts

were shown only once, were not used to frame the government’s case at the trial, and were not

unduly emphasized during the government's arguments to the jury.”); see also McCallum, 584

F.3d at 478. Accordingly, their admission constitutes harmless error.

                                           *       *       *

        In sum, because the film clips’ minimal probative value is significantly outweighed by

the potential for prejudice, the district court abused its discretion in admitting them and in failing



                                                  18
to conduct the requisite balancing under Federal Rule of Evidence 403. However, given the

overwhelming weight of the evidence against the defendants and the relatively minimal role the

film clips played at trial, I find that the error was harmless and I would affirm the convictions.

Accordingly, I respectfully concur in the judgment.




                                                 19